                                            1    Howard J. Weg (State Bar No. 91057)
                                                 HWeg@RobinsKaplan.com
                                            2    James P. Menton, Jr. (State Bar No. 159032)
                                                 JMenton@RobinsKaplan.com
                                            3    ROBINS KAPLAN LLP
                                                 2049 Century Park East, Suite 3400
                                            4    Los Angeles, CA 90067-3208
                                                 Telephone: (310) 552-0130
                                            5    Facsimile: (310) 229-5800
                                            6    Attorneys for Plaintiff Mark G. DeGiacomo,
                                                 Chapter 7 Trustee for the Estate of RMA Strategic
                                            7    Opportunity Fund, LLC
                                            8
                                            9
                                                                     UNITED STATES DISTRICT COURT
                                            10
                                                                   CENTRAL DISTRICT OF CALIFORNIA
R OBINS K APLAN LLP




                                            11
             A TTORNEYS A T L AW




                                            12
                                                 MARK G. DEGIACOMO, CHAPTER              Case No. 2:18-cv-00650-R-KS
                            L OS A NGELES




                                            13   7 TRUSTEE FOR THE ESTATE OF
                                                 RMA STRATEGIC OPPORTUNITY               STIPULATED JUDGMENT
                                            14   FUND, LLC,
                                            15                  Plaintiff,
                                            16   v.
                                            17   AIMEE MONTOYA AKA AIMEE
                                                 MONTOYA-JACKSON AKA AMY
                                            18   JACKSON AKA AMY MONTOYA-
                                                 JACKSON, an individual,
                                            19
                                            20
                                                                Defendant.
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 61495836.4
                                            1             Plaintiff Mark G. DeGiacomo, in his capacity as Chapter 7 Trustee
                                            2    (“Plaintiff”) for the estate of RMA Strategic Opportunity Fund, LLC, having filed
                                            3    his Complaint for: (i) fraudulent transfer—constructive fraud (11 U.S.C. §§ 548,
                                            4    550, 551); (ii) fraudulent transfer—actual fraud (11 U.S.C. §§ 548, 550, 551); (iii)
                                            5    fraudulent transfer—constructive fraud (11 U.S.C. §§ 544(b), 550, 551); (iv)
                                            6    fraudulent transfer—actual fraud (11 U.S.C. §§ 544(b), 550, 551); and (v) unjust
                                            7    enrichment (the “Complaint”), against Defendant Aimee Montoya aka Aimee
                                            8    Montoya-Jackson aka Amy Jackson aka Amy Montoya-Jackson (“Defendant,” and
                                            9    together with Plaintiff, the “Parties”), and the Parties having agreed to the entry of
                                            10   this Stipulated Judgment in the Parties’ Stipulation For Entry of Judgment filed
R OBINS K APLAN LLP




                                            11   March 1, 2019 (Dkt. No. 53), IT IS HEREBY ORDERED, ADJUDGED, AND
             A TTORNEYS A T L AW




                                            12   DECREED that:
                            L OS A NGELES




                                            13            1.    Judgment is entered in favor of Plaintiff and against Defendant in the
                                            14   amount of Two Hundred Twenty Five Thousand Dollars ($225,000) (“Judgment
                                            15   Award”). Interest shall not accrue on the Judgment Award.
                                            16            2.    The Judgment Award shall be deemed satisfied in the event that
                                            17   Defendant fully and timely pays Plaintiff the Settlement Amount, as defined in the
                                            18   Settlement Agreement between the Parties dated January 11, 2019.
                                            19            3.    This Court shall retain jurisdiction over all matters arising from or
                                            20   related to the implementation, interpretation and/or enforcement of this Stipulated
                                            21   Judgment.
                                            22            4.    The Parties represent and warrant that each Party has full authority to
                                            23   enter into this Stipulated Judgment.
                                            24            5.    Plaintiff is a Party to this Stipulated Judgment solely in his official
                                            25   capacity as chapter 7 trustee of the Debtor’s Estate and not in his personal capacity.
                                            26   ///
                                            27   ///
                                            28   ///

                                                 61495836.4                                 -2-
                                            1             6.   Each party shall be responsible for the payment of its own costs,
                                            2    attorneys’ fees, and all other expenses in connection with the Action.
                                            3             IT IS SO ORDERED AND ADJUDGED:
                                            4
                                            5    Dated: March 13, 2019
                                            6
                                            7
                                            8                                           __________________________________
                                                                                        HON. MANUEL L. REAL
                                            9
                                            10
R OBINS K APLAN LLP




                                            11
             A TTORNEYS A T L AW




                                            12
                            L OS A NGELES




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 61495836.4                              -3-
